DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/15/2021 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 9-13, 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Usazaki (US 2006/0214467 A1) in view of Lalonde (US 2015/0143942 A1) and further in view of Trouve (US 8727287 B2).
Regarding claim 1, Usazaki teaches a motor vehicle lock comprising; a locking mechanism with a rotary latch (47) and at least one pawl (49); a housing (48) in which the locking mechanism is accommodated; an actuating lever (98) which can directly or indirectly unlock the locking mechanism (para. 0067); at least one Bowden cable having a Bowden pull cable (99) that is connectable to the actuating lever (fig. 6); and a joining bracket (annotated fig. 1) that receives the Bowden cable, wherein the joining bracket is fixed to a housing of the motor vehicle lock (annotated fig. 1) and configured to enable twisting of the Bowden pull cable about an axis of the Bowden pull cable through the joining bracket (the Bowden pull cable which is inside the Bowden cable is able to twist through the joining bracket, the Bowden pull cable is free to move inside the Bowden cable and there is nothing to stop the Bowden pull cable from twisting inside the joining bracket).  
Usazaki does not teach wherein the Bowden cable has a spherical end piece or a receptacle attached to the housing, or wherein the joining bracket is configured to be laterally inserted into the receptacle and the receptacle is configured to clamp the joining bracket in position, the joining bracket being at least partly arranged outside the receptacle and providing a bearing point for the Bowden cable, the Bowden cable extending outside the receptacle and the housing at the bearing point.  
Lalonde teaches a similar Bowden cable used for automotive applications wherein the Bowden cable (10) has a spherical end piece (23).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to substitute the Bowden cable of Usazaki for the cable of Lalonde.  Utilizing a cable with round ends allows rotation of the cable ends in the receptacle and allows universal use among many applications.  The substitution of one known element for another yields predictable results to one of ordinary skill in the art.  
Trouve teaches a similar cable attachment wherein the joining bracket (42) is configured to be laterally inserted (fig. 7) into the receptacle (140) and the receptacle is configured to clamp the joining 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to substitute the receptacle and joining bracket of Trouve with that of Usazaki to incorporate an easily removable attachment method.  By incorporating the fitting assembly of Trouve the entry point of the Bowden cable into the housing can be easily sealed along with the cable easily installed.  The substitution of one known element for another yields predictable results to one of ordinary skill in the art.

    PNG
    media_image1.png
    239
    489
    media_image1.png
    Greyscale

Annotated Figure 1
Regarding claim 3 Usazaki in view of Lalonde and further in view of Trouve teaches the motor vehicle lock according to claim 1, Trouve further teaches wherein the joining bracket (42) is formed annularly and circumferentially on the Bowden cable (fig. 7).  
Regarding claim 5, Usazaki in view of Lalonde and further in view of Trouve teaches the motor vehicle lock according to claim 1, Trouve further teaches wherein the joining bracket (42) is slideable into the receptacle (fig. 1).  
Regarding claim 9 Usazaki in view of Lalonde and further in view of Trouve teaches the motor vehicle lock according to claim 1, Lalonde further teaches wherein the end piece (23) has an extension (17).  
Regarding claim 10, Usazaki in view of Lalonde and further in view of Trouve teaches the motor vehicle lock according to claim 9, Lalonde further teaches wherein the extension (17) extends in a direction of the Bowden pull cable (16) and at an end of the end piece (23) opposite the Bowden pull cable (fig. 4).  
Regarding claim 11, Usazaki in view of Lalonde and further in view of Trouve teaches the motor vehicle lock according to claim 1, Trouve further teaches wherein the joining bracket (42) includes a groove (between slots 52 and 54).  
Regarding claim 12, Usazaki in view of Lalonde and further in view of Trouve teaches the motor vehicle lock according to claim 10, Lalonde further teaches wherein the end piece (23) and the extension (17) are arranged along a common axis (fig. 4).
Regarding claim 13, Usazaki in view of Lalonde and further in view of Trouve teaches the motor vehicle lock according to claim 1, Trouve further teaches wherein the joining bracket (42) is formed as a single piece with a sheath of the Bowden cable (fig. 1).
Regarding claim 16, Usazaki in view of Lalonde and further in view of Trouve teaches the motor vehicle lock according to claim 1, Usazaki further teaches wherein the actuating lever (98) is configured to swivel (para. 0067).  
Regarding claim 17, Usazaki in view of Lalonde and further in view of Trouve teaches the motor vehicle lock according to claim 4, Usazaki further teaches further comprising a lock cover (48) that is connectable to the housing.  
Regarding claim 18, Usazaki in view of Lalonde and further in view of Trouve teaches the motor vehicle lock according to claim 17, Usazaki further teaches wherein the lock cover (48) includes the 
Regarding claim 19, Usazaki in view of Lalonde and further in view of Trouve teaches the motor vehicle lock according to claim 18, Trouve further teaches wherein the receptacle (140) includes a clamping device (60) for securely holding the Bowden cable in the lock cover (clamps to 32). 
Regarding claim 20, Usazaki in view of Lalonde and further in view of Trouve teaches the motor vehicle lock according to claim 18, Usazaki further teaches comprising a lock case (52) that is connectable to the housing (14) and to the lock cover (48).  
Regarding claim 21, Usazaki in view of Lalonde and further in view of Trouve teaches the motor vehicle lock according to claim 18, Trouve further teaches wherein the receptacle (140) is formed as a separate body relative to the housing and is connected to the housing by a mechanical connection (32 and 60).   

Claims 6-8, 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Usazaki in view of Lalonde and further in view of Trouve (US 8727287 B2) as applied to claims 1-5 above, and further in view of Takamura (DE 10106871 A1).
Regarding claim 6, Usazaki in view of Lalonde and further in view of Trouve teaches the motor vehicle lock according to claim 1, however the combination does not teach wherein the actuating lever has an opening, the end piece being insertable into the opening.  
Takamura teaches a similar locking device for a motor vehicle wherein the actuating lever (12) has an opening (12c), the end piece being insertable into the opening (fig. 1).  
It would have been obvious to one of ordinary skill in the art to substitute the actuating lever of Takamura for the actuating lever of Usazaki to incorporate an opening which is able to receive the end piece of the Bowden cable.  The opening of Takamura’s actuating lever releasably holds the Bowden 
Regarding claim 7, Usazaki in view of Lalonde and Trouve and further in view of Takamura teaches the motor vehicle lock according to claim 6, Takamura further teaches wherein the actuating lever (12) is formed from a sheet metal strip (col. 2, lines 61-62).
Regarding claim 8, Usazaki in view of Lalonde and Trouve and further in view of Takamura teaches the motor vehicle lock according to claim 7, wherein the end piece (Lalonde’ 23) is insertable into a deformed region (Takamura’ curve of 12c) of the sheet metal strip.  
Regarding claim 14, Usazaki in view of Lalonde and Trouve teaches the motor vehicle lock according to claim 1, Takamura further teaches wherein the actuating lever (Takamura’ 12) has a first deformation (Annotated fig. 2) which has a positive fit with the end piece (Lalonde’ 23).

    PNG
    media_image2.png
    270
    400
    media_image2.png
    Greyscale

Annotated Figure 2

Regarding claim 15, Usazaki in view of Lalonde and Trouve and further in view of Takamura teaches the motor vehicle lock according to claim 14, wherein the actuating lever (Takamura’ 12) has a 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES EDWARD IGNACZEWSKI whose telephone number is (571)272-2732.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571) 272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/J.E.I./               Examiner, Art Unit 3675                                                                                                                                                                                         /KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675